SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

379
CA 11-02446
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


PATRICIA CURTO, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ZITTEL’S DAIRY FARM, JOHN ZITTEL, SANDY
ZITTEL, THOMAS DEXTER AND JEFFREY GASPER,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


PATRICIA CURTO, PLAINTIFF-APPELLANT PRO SE.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered March 8, 2011. The order denied the motion of
plaintiff to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Curto v Zittel’s Dairy Farm ([appeal No. 1]
___ AD3d ___ [May 3, 2013]).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court